This is an appeal by the employer and self-insurer from an award in claimant’s favor. The sole question presented is whether or not the claim was barred by the failure of the employee to file a formal claim within the statutory period. On September 22, 1930, while the claimant was engaged in the regular course of his employment while lifting a case filled with milk bottles he sustained a strain in his right groin with the resulting right inguinal hernia. The Board found that claimant reported the accident promptly to the assistant superintendent of the employer and that claimant was thereupon treated by the employer’s physician. The employer not only provided the claimant with medical attention but also furnished him with two trusses. Claimant received his full wages from the date of the accident. The State Industrial Board found that the employer had actual knowledge of claimant’s injury within the statutory period of thirty days after the occurrence of such injury and that it was not prejudiced by the failure to give written *612notice. The Board also found that in paying claimant his wages and furnishing him with medical attention and supplies the carrier was complying with the requirements of the Workmen's Compensation Law and was thus making advance payments of compensation within the meaning of the statute. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.